Title: From William Short to Jacob Wagner, 20 September 1808
From: Short, William
To: Wagner, Jacob


                  
                     Dear Sir
                     
                     Philad: Sep. 20.-08
                  
                  I received yesterday morning your favor of the — covering the copy of Mr M’s note to you—Agreeably to your suggestion I wrote (by the same days mail) to avoid delay, to Mr G:——I have no preference as to place as I there informed him—I pointed out two places which wd. probably be most convenient.—It is only necessary that the fund to draw on shd. be on the other side of the atlantic on account of the present precarious state of communication atpresent—
                  The principal object of the present letter is to mention what I had inadvertently omitted heretofore, that my servant being a Frenchman, & not as I believed a naturalized Citizen, & as the Collectors instructions confine him to Citizens, I know not whether there may not be some difficulty—I will beg you therefore so far as depend on you, to send me what may remove this difficulty, if there shd. be not time to communicate with Mr M—or if so to mention it to him, & to let me know how I am to proceed—I suppose a direction from the Dept of State will suffice for the Collector, authorizing him to admit my servant on board—
                  I remain very sincerely yours
                  
                     W Short
                     
                  
               